Exhibit 10.56

SECOND AMENDMENT TO LEASE

THIS Second Amendment to Lease (“Second Amendment”) is entered into upon
execution hereof by both parties (“Effective Date”), and between DE ANZA
ENTERPRISES, LTD. (“Landlord”) and DURECT CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant entered that certain Modified Net Single Tenant Lease
dated February 18, 1999 (“Original Lease”), whereby Landlord leased to Tenant
and Tenant leased from Landlord certain premises located at 10240 Bubb Road,
Cupertino, California as more particularly described in the Original Lease.

B. Landlord and Tenant entered into that certain First Amendment to Lease dated
as of February 18, 2004 (“First Amendment”) whereby the parties extended the
term of the Original Lease until February 19, 2009. The Original Lease and First
Amendment are collectively referred to hereafter as the “Lease.”

C. As of February 19, 2009, the term of the Original Lease expired.

D. Tenant and Landlord now desire to provide an extension of the term of
occupancy for a period of nineteen (19) months and to establish a rent for the
premises for said period.

AGREEMENT

1. Rent. Commencing on the Effective Date, the monthly rent payable by Tenant to
Landlord shall be $48,238.40 (a rate per square foot of $1.60) prorated for any
fractional month which the Effective Date or the Expiration Date occurs. Any
rent paid by Tenant attributed to any period of occupancy prior to the Effective
Date shall not be credited to rent payments for occupancy after the Effective
Date.

2. Extension Term. The term of the Lease is hereby extended and shall expire on
February 19, 2011.

3. Arbitration of Square Foot of the Premises. Pursuant to certain alterations,
additions and improvements made by Tenant pursuant to Section 12 of the Original
Lease, Tenant installed certain additions and alterations called “service yards”
outside of the original Premises. Landlord currently contends that the service
yards have added to the total size of the building. Tenant contends that the
said additions have not increased the rentable premises. In resolution of this
dispute, the parties have agreed, in good faith to arbitrate the following
issues.



--------------------------------------------------------------------------------

The arbitration shall be conducted according to the Santa Clara Superior Court
rules and panel of arbitrators shall determine whether or not the areas enclosed
in the service yards, or any of them, constitute additional usable and/or
rentable square feet for the purpose of calculating the rent, and if so, what
rent should be allocated to those areas. If the panel of arbitrators determine
that the said service areas or any of them constitute additional usable and/or
rentable square feet, then the monthly rent shall thereafter be adjusted to
reflect the revised square footage 2,950 additional square feet, and Tenant
shall pay to the Landlord within thirty (30) days from such decision any rent
attributed to the service yards at such determined rates from the Effective Date
until the date of such determination. The cost of the arbitrations shall be
borne by the parties as the arbitrators shall determine.

4. Disclosure of Information Pertaining to Alterations. Tenant shall produce all
documents referred to in Section 12 of the Original Lease pertaining to Tenant’s
alterations, additions and improvements since February 1999. Said production
shall be completed by August 15, 2010.

5. Rights, Duties and Liabilities. All rights, duties and liabilities previously
imposed by the lease are retained. No waiver, release or defense is established
by this agreement except as is specifically stated herein.

6. Multiple Counterparts. This Second Amendment may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument. The parties contemplate that they may be executing counterparts of
this Second Amendment transmitted by facsimile and agree and intend that a
signature by facsimile machine shall bind the party so signing with the same
effects as though the signature were an original signature.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date written above.

 

LANDLORD:      TENANT: DE ANZA ENTERPRISES LLC      DURECT CORPORATION        A
Delaware corporation By:  

/s/ Wade H. Hover

     By:  

/s/ James E. Brown

Its:  

General Manager

     Its:  

CEO

Date:  

August 5, 2009

     Date:  

August 6, 2009